Name: COMMISSION REGULATION (EEC) No 1404/93 of 8 June 1993 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector
 Type: Regulation
 Subject Matter: tariff policy;  trade;  regions of EU Member States;  means of agricultural production;  animal product
 Date Published: nan

 9 . 6 . 93 Official Journal of the European Communities No L 138/7 COMMISSION REGULATION (EEC) No 1404/93 of 8 June 1993 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector Whereas the measures provided for in the present Regula ­ tion are in conformity with the opinion of the Manage ­ ment Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992, introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), and in particular Article 10 hereof, amended by Commission Regulation (EEC) No 3714/92 (2), Whereas Commission Regulation (EEC) No 1725/92 (3), amended by Regulation (EEC) No 371 1 /92 (4), establi ­ shing the implementing rules for the supply measures, has fixed in Annex I the quantities of the products from the pigmeat sector which benefit from the exoneration from the import levy on products coming from third countries or which benefit from Community aid ; Whereas since these quantities had been exceeded in the context of requests presented to the competent authorities during the first five working days of May 1993, certificates could be delivered for requests which had been rejected initially ; Whereas, in the light of initial experience, these quanti ­ ties should be amended to cover demand in the sector satisfactorily ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1725/92 is hereby replaced by the Annex of this Regulation . Article 2 The certificates which were not delivered on the 10th working day of May 1993 because the maximum quanti ­ ties available had been exceeded may be delivered by way of exception from the entry into force of this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 378, 23. 12. 1992, p. 23. 0 OJ No L 179, 1 . 7 . 1992, p. 95 . (4) OJ No L 378, 23. 12. 1992, p. 13. No L 138/8 Official Journal of the European Communities 9 . 6. 93 ANNEX 'ANNEX I Forecast supply balance for Madeira regarding products from the pigmeat sector for the period from 1 July 1992 to 30 June 1993 (tonnes) CN code Description of goods Quantity ex 0203 . Meat of domestic swine, fresh, chilled, or frozen 2 000'